Citation Nr: 1021318	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  09-07 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel







INTRODUCTION

The appellant served on active duty from January 1970 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the appellant's claim 
of entitlement to service connection for hepatitis C.  The 
appellant submitted a Notice of Disagreement with this denial 
in November 2007 and timely perfected his appeal in March 
2009.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The appellant has been accorded the opportunity to 
present evidence and argument in support of his claim.  In 
his March 2009 Substantive Appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the appellant currently suffers from hepatitis C that is the 
result of a disease or injury during active duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).


Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Prior to initial adjudication of the appellant's claim, a 
letter dated in February 2007 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
February 2007 notice letter also informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2009) (harmless error).  In view of the 
foregoing, the Board finds that the appellant was notified 
and aware of the evidence needed to substantiate his claim, 
as well as the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify. 

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  The appellant has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the appellant "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the appellant's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claim since it could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that he currently suffers from 
hepatitis C as a result of his time in active duty service.  
Specifically, the appellant alleges that the use of an "air 
gun" during immunization procedures was the cause of his 
current disability.

Relevant Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) a causal connection between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the evidence must show that the appellant's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110) November 30, 1998.

However, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of a veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of his abuse 
of alcohol or drugs.  See 38 C.F.R. § 3.301(a) (2009).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability, such disability 
will be considered the result of the person's willful 
misconduct.  Organic diseases and disabilities which are a 
secondary result of the chronic use of drugs and infections 
coinciding with the injection of drugs will not be considered 
of willful misconduct origin.  See 38 C.F.R. § 3.301(d) 
(2009) (regarding service connection where disability is a 
result of abuse of drugs.).  Where drugs are used for 
therapeutic purposes or where use of drugs or addiction 
thereto, results from a service-connected disability, it will 
not be considered of misconduct origin.  See 38 C.F.R. § 
3.301(c)(3) (2009).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
the line of duty if such injury or disease was a result of 
the abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  See 38 C.F.R. § 3.301(d) 
(2009); see also 38 U.S.C.A. § 105 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.1(m) (2009).  VA's General Counsel has 
confirmed that direct service connection for a disability 
that is a result of a claimant's own abuse of alcohol or 
drugs is precluded for purposes of all VA benefits for claims 
filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), 
published at 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCPREC 
2-98 (1998), published at 63 Fed. Reg. 31,263 (February 10, 
1998).

Analysis

The appellant maintains that his currently diagnosed 
hepatitis C is not the result of any hepatitis C rick factor, 
but rather due to the use of "air guns" in the Navy 
immunization procedure.

The medical evidence of record establishes that the appellant 
currently suffers from hepatitis C.  See VA Medical Center 
(VAMC) Treatment Record, January 12, 2006.  Accordingly, 
element (1) under Hickson, current disability, has been 
satisfied.

The appellant's service treatment records are completely 
negative for any complaints of or treatment for hepatitis C 
or any symptoms associated therewith.  See Standard Forms 
(SFs) 88 & 89, Service Entrance Examination Reports, June 25, 
1969; SF 88, Service Discharge Examination Report, July 15, 
1970.  Accordingly, element (2) under Hickson has not been 
satisfied.

The appellant has consistently argued that he could have 
become infected with hepatitis C due to inoculation during 
military service by air injection gun.  He has reported, 
consistent with the known documentary evidence regarding 
these guns, that he stood up for mass military inoculations 
where these guns were used on multiple individuals.  Despite 
the appellant's claim, the Board notes that in November 2001, 
during his VA primary care annual evaluation, the appellant 
responded in the affirmative to the questions of whether he 
had received injections of illicit drugs [either through the 
skin or intravenously], whether he had multiple sexual 
partners and whether he had used intranasal cocaine.  See 
VAMC Treatment Record, November 14, 2001.  Thereafter, in May 
2003, during a routine VA nursing assessment, it was noted 
that the appellant had a tatoo and multiple body piercings 
with a history of drug use.  See VAMC Treatment Record, May 
23, 2003.  There is no reason to question the appellant's 
reporting of these facts to his physicians during the course 
of treatment.

Turning to crucial Hickson element (3), causal connection 
between the claimed in-service disease or injury and the 
current disability, the only evidence of record in support of 
the appellant's claim consists of his own lay statements.

Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training, or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  See 38 C.F.R. § 3.159(a)(2) (2009).  In essence, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  See 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

VA is to give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability 
benefits.  See 38 U.S.C.A. §§ 1154(a) (West 2002).  With 
regard to lay evidence, the Federal Circuit Court recently 
held that lay evidence, when competent, can establish a nexus 
between a veteran's disability and an in-service disease or 
injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. 
Cir. 2009).  Citing its previous decisions in Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal 
Circuit stated in Davidson that it has previously and 
explicitly rejected the view that competent medical evidence 
is always required when the determinative issue in a claim 
for benefits involves either medical etiology or a medical 
diagnosis.  See id. at 1316.  

Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a lay person is competent to identify the 
medical condition, (e.g., a broken leg), (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau, 492 F.3d 
at 1377 (footnote omitted).  For example, a lay person would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of cancer.  
Id. at 1377 n.4.

In short, lay evidence that is both competent and credible 
may establish the presence of a condition during service, 
post-service continuity of symptomatology, and evidence of a 
nexus between the present disability and the post-service 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-09.  But "[t]he type of evidence that will suffice to 
demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed."  Id. at 308.

The Veteran's credibility affects the weight to be given to 
his testimony, and it is the Board's responsibility to 
determine the appropriate weight.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  See also Layno v. 
Brown, 6 Vet. App. 465, 469(1994) (finding that the weight 
and credibility of evidence "is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").  In other words, once evidence 
is determined to be competent, the Board must determine 
whether the evidence also is probative and credible.  The 
former, the Court has held, is a legal concept, which is 
useful in determining whether testimony may be heard and 
considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the appellant's lay contentions are outweighed by the 
other post-service evidence of record which, as a whole, 
indicate he did not receive treatment for hepatitis C until 
January 2006 and that he has endorsed multiple risk factors.  
In this regard, notably, all of the treatment records 
associated with the claims file are negative for any 
complaints, treatment, or diagnosis of hepatitis C prior to 
January 2006, and also indicate the risk factors he endorsed.  
In essence, the Board affords the Veteran's lay statements 
less probative weight in light of the lack of corroborating 
medical evidence upon discharge from service and for so many 
years thereafter and the possibility of an alternate source 
for his hepatitis C.  Simply put, his lay contentions 
regarding his symptomatology are outweighed by the available 
medical evidence.  See generally Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  See also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.)

More over, there is simply no competent evidence or opinion 
that in any way relates the appellant's current hepatitis C 
to his period of active service.  See Boyer v. West, 210 F.3d 
1351, 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  Absent such evidence of a nexus, service connection 
is not warranted.  

The Board emphasizes that although the appellant is competent 
to report any injuries he sustained in service [immunization 
gun procedures], he is not competent to render an opinion as 
to the medical etiology of his currently diagnosed hepatitis 
C, absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(1)-(2) (2009); Jandreau, 
492 F.3d at 1377.  Again, "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and 
the determination of whether lay evidence may be competent to 
satisfy any necessary evidentiary hurdles, depends on the 
type of disability claimed."  See Barr, 21 Vet. App. at 308.  
Here, the specific medical diagnosis of hepatitis C does not 
lend itself to the appellant competently establishing a nexus 
between this diagnosis and his military service, as there is 
insufficient evidence of this disorder until decades after 
discharge from service and substantial risk factors involved.

Despite the appellant's current diagnosis of hepatitis C, the 
evidence does not support elements (2) or (3) under Hickson 
and thus, the claim for service connection for hepatitis C 
must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).

ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


